            Case 2:16-mc-00052-RSL Document 19 Filed 08/13/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                          NO. 2:16-MC-00052-RSL
11
                            Plaintiff,                         (2:98-CR-00728-1)
12
            v.                                          Order Granting
13                                                      Defendant/Judgment Debtor’s
     CHARLES D. CUNNINGHAM,                             Motion to Modify Garnishment
14                                                      Order
             Defendant/Judgment Debtor,
15
          and
16
     KING COUNTY PAYROLL,
17
                            Garnishee.
18
19
           This matter comes before the Court on Defendant/Judgment Debtor
20
21   Charles D. Cunningham’s (Mr. Cunningham) letter Motion to Modify the

22   “Continuing Garnishee Order” entered in 2016. Dkt. nos. 17 and 13,

23   respectively. The United States filed a Response stating that, after
24
     considering Mr. Cunningham’s current financial situation, including
25
     significantly reduced work hours and earnings, it did not oppose his Motion
26
27   and agreed to reduce the garnishment rate to ten percent of Mr.

28   Cunningham’s disposable earnings. Dkt. no. 18.
     ORDER GRANTING DEFENDANT/JUDGMENT                                      UNITED STATES ATTORNEY’S OFFICE
                                                                             700 STEWART STREET, SUITE 5220
     DEBTOR’S MOTION TO MODIFY GARNISHMENT ORDER                                    SEATTLE, WA 98101
     (U.S. v. Charles D. Cunningham and King County Payroll,                        PHONE: 206-553-7970

     Court Nos. 2:16-MC-00052-RSL & 2:98-CR-00728-1) - 1
            Case 2:16-mc-00052-RSL Document 19 Filed 08/13/20 Page 2 of 2



 1         Accordingly, the Court finds that a reduction in the garnishment rate is
 2
     supported by good cause and authorized by 28 U.S.C. § 3013. The Court’s
 3
     previously entered Continuing Garnishment Order [dkt. no. 13] is hereby
 4
     modified as follows: from this date forward, Garnishee King County Payroll
 5
 6   shall withhold ten percent of Mr. Cunningham’s disposable earnings. Other

 7   than this reduction of the garnishment rate, all terms of the Continuing
 8
     Garnishment Order remain in effect.
 9
           IT IS SO ORDERED.
10
11         Dated this 13th day of August, 2020.
12
13
                                                           A
                                                           Hon. Robert S. Lasnik
14                                                         United States District Court

15   Presented by:
16   s/ Kyle A. Forsyth
17   Kyle A. Forsyth, WSBA #34609
     Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANT/JUDGMENT                                    UNITED STATES ATTORNEY’S OFFICE
                                                                           700 STEWART STREET, SUITE 5220
     DEBTOR’S MOTION TO MODIFY GARNISHMENT ORDER                                  SEATTLE, WA 98101
     (U.S. v. Charles D. Cunningham and King County Payroll,                      PHONE: 206-553-7970

     Court Nos. 2:16-MC-00052-RSL & 2:98-CR-00728-1) - 2
